Per Curiam:
Mr. Thadius Hughes appeals the Judgment of the Circuit Court of Jackson County, Missouri, denying his Rule 29.15 motion for post-conviction relief. Mr. Hughes alleges that his conviction for two counts of first-degree assault and two counts of armed criminal action should be vacated because his trial counsel rendered ineffective assistance. Because a published opinion would have no precedential value, we have instead provided a memorandum of law to the parties. The judgment is affirmed. Rule 84.16(b).